 In the Matter of'ESTERN CARTRIDGE COMPANY, WINCHESTER REPEAT- -ING ARMS COMPANY DIVISIONandUNITED . ELECTRICAL, RADIO &MACHINE WORKERS OF AMERICA,'C. I. O.Case:No. C-216h.Decided August,14, 1942,Jurisdiction:munitions manufacturing industry.Unfair Labor Practices.Interference, Restraint, and Coercion:questioning and.warning employees withrespect to their union activities, both directly and through a person-not anemployee of the respondent; making abstention from union activities thecondition, of request for draft deferment; preventing discriminatorily dis-charged 'employee from obtaining employment elsewhere by making, falseanswer to a bond questionnaire.Discrimination:discharges and failure to reinstate because of union membershipand activity.Remedial Orders:disestablishment of dominated' organizations based uponstipulation : reinstatement and back pay awarded.Practice and Procedure:respondent's motion ,to remand proceedings before a.different Trial Examiner because of Trial Examiner's alleged prejudice and biasin his conduct of the hearing,denied;conduct of Trial Examiner examined andfound not .to have denied respondent a full and, fair hearing.Mr. James C. Paradise,for the Board.Mr. '-Allen. Sesermaan,of Boston, ' Ml tss. andWatrOus, Gumabart ctCorbin,byMr. James W: Cooper,andMr. Arthur L. Corbin, Jr.,ofNei, Haven, Conn., for the respondent.Mr.Mlichael A. Jiminez,of New Haven, Conn., for the Union.Mr. Francis J. .McDermott,of New.Haven, Conn.; for the.Council.Mr. Harley G. Moorhead, Jr.,of counsel to'the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Electrical, Radio' & MachineWorkers of America, C. I. 0., herein called the Union, the NationalLabor Relation's Board, herein called the. Board,' by, the RegionalDirector for the. Second - Region (New York City), issued its com-plaint dated February 24, 1942, against Western Cartridge Company,43 N..L. R. B:, No; 22.179 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDWinchester Repeating Arms Company Division,' New Haven, Con-necticut; herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (3) and Section.2^ (6) and (7) of the National .Labor. Relations Act, 49 Stat. '449,herein. called the Act.. Copies of the complaint and. of notice ofhearing thereon were,duly served on the respondent and the Union.With respect to the unfair labor practices, the, complaint, as sub-sequently amended,' -alleged in substance: (1) that the respondentdischargedMichael Amato, Charles W. Thompson, and Ernest. A.Cruze on October 15, 1941, November 6, 1941, and March 19, 1942;respectively, because they had joined- the Union and engaged in otherconcerted activities for 'the purposes of collective bargaining or .othermutual aid or'protection, (2) that the respondent,`froni about Octo-ber 14, 1941, to ,the date of issuance of the complaint, vilified, dis-paraged; and expressed disapproval of the Union, interrogated itsemployees as 'to their union affiliation, and warned its employeesagainst becoming members of the Union; and (3) that the respondentin 1933 initiated and sponsored a labor organization known as Employees' Representation Plan, herein called the Plan, and dominated,'and contributed financial support to it and to Winchester Council; itscontinuation or successor, herein called the Council.Pursuant to. notice,. a hearing was held at New Haven, Connecticut,on March 23, 24, and 30 and April 2, 1942, before C. W. Whittemore,the Trial Examiner duly designated by the Chief Trial Examiner.The Board and the respondent were represented by counsel, and theUnion by one of its officers;. the Council' was represented by itschairman, and entered its appearance on. April 2, 1942.All partiesparticipated ` in the hearing and were aff orded, full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon, the issues.At the opening of the hearing the respondent filed its answer, inwhich it denied the alleged ,unfair labor practices.3At the close: of.the hearing, counsel for the Board moved to conform the pleadingsto the proof; the motion was granted without objection.During thecourse of the hearing,, the Trial Examiner made various rulings onother motions and on the admissibility of evidence.The' Board hasreviewed the.rulings of the Trial'Examiner and finds that'no preju-dicial error was committed.The rulings are hereby affirmed. Coun-1 Incorrectly named in the complaint as "Winchester Division of Western. CartridgeCo."The pleadings were amended on motion made and granted at, the opening of--thehearing.2The complaint was twice amended during the course of the hearing without objectionby the parties.3The respondent's answer was subsequently amended to include a denial of the amendedallegations of the complaint. WESTERN CARTRIDGE COMPANT'Y.181Examiner, and subsequent to the hearing the respondent filed a -briefwith the Trial Examiner.Om April 2, 1942, prior to the close of ..the hearing, the respondent,the Plan, the Council, the Union; and counsel for the Board enteredinto a stipulation, subject .to the approval of the Board, in settlementof the issues arising out of the allegations in the complaint, asamended, that the respondent had engaged in unfair labor practiceswithin the meaning of Section 8 (2) of the Act. The stipulation pro-vides as follows:A second amended charge, a supplemental charge, and. a, secondsupplemental charge having been duly filed by the United Elec-t`ricalRadio & .Machine Workers of America, `C.. I. O., here-inafter called the Union, with the Regional Director of theNational Labor Relations Board, hereinafter called' the Board,for the Second Region, New York City, alleging that WesternCartridge Company; Winchester Repeating Arms Company. Di-vision, hereinafter called the respondent, has engaged and -is en-gaging.in unfair labor practices within the meaning of Section 8;subdivisions (1), (2), and (3), of the National Labor RelationsAct, hereinafter; called the Act, and a complaint and amendedcomplaint having been issued on said charges, and the respond-ent ' having duly filed its. answers to the complaint -and theamended complaint, and a hearing having been held on the alle-gations of said amended- complaint- other than those=pertainingatNew Haven. Connecticut, on March 23, 24, 30, 31, April 1and 2, 1942, before Charles W. Whittemore, the Trial. Examiner,duly designated by. the Chief Trial Examiner; and a copy of the'amended complaint having been duly served 'upon'the EmployeesRepresentat.ion-Plan, hereinafter called the Phan, and the Win-chester Council, hereinafter called the Council,; and -the Planand the Council having waived notice of hearing on said amendedcomplaint, and it being the desire of the parties hereto to disposeof the allegations contained in the. second supplemental. chargeand the' amended complaint relating to the alleged violation ofSection 8, subdivision (2), of the Act without further hearingthereon and without further proceedings before the Board'-,IT IS HEREBY STIPULATED AND AGREED by andbetween-therespec-tive parties hereto :1: The respondent is a Delaware corporation having its princi-pal office at East Alt.oil, Illinois.It is engaged in the manufactureof guns, ammunition, and flashlights. It maintains plants at.-EastAlton; Illinois, and New Haven, Connecticut. 'The principal ma- 182DECISIONS' OF' NATIONAL LABOR RELATIONS BOARDaerials which it uses at the latter plant,'known,as the Winchester .plant,. are copper, zinc,' steel, and wood.During the year 1941over One Million Dollars ($1,000,000) worth of such materialsused in the Winchester plant were-purchased and shipped to thatplant from points outside of the State of Connecticut., .'Duringthetsame period, about ninety-five per cent'(95%) of the'productsmanufactured at'the Winchester plant, valued 'at over One Million.Dollars ($1,000,000), was shipped to points outside the State ofConnecticut.Respondent concedes-that it is engaged.--in interst .tecommerce within the meaning of the Act.2.The Union;'the Plan,,and the Council are labor organizationswithin-the meaning. of Section 2, subdivision (5) of the Act,3.The Council and the Plan acknowledge, due and timely, service.of the amended complaint, and. waive notice of hearing thereon.4.'The respondent, the Plan, .the Council, and the Union: eachwaives any and all rights to a further hearing or.other proceedingsby or before the Board with respect to the allegations in the,amended complaint pertaining to the alleged .violation by therespondent, of Section . 8, subdivision (2) of the: Act, and eachwaives its right to the making of findings of fact-and: conclusionsof law by the" Trial Examiner, or the Board with respect to saidallegations.5.It is understood and agreed that this stipulation pertainsonly to the allegations' in the complaint which allege violation by .the respondent of Section 8, subdivision (2) of the Act, and thatit is not intended that this stipulation shall in any manner affectthedisposition bythe Trial Examiner and the Board of the otherallegations contained in the amended complaint..6: The second amended charge, the supplemental charge, andthe second supplemental charge all filed by the Union, the amended.complaint, the notice,of hearing, the respondent's. amended aiiswer,the resolution signed by the Winchester Council, and" the Em=ployeesRepresentation Plan, received 'in evidence as Board'sExhibit 1-0 in this case, the acknowledgment of service of a copyof the amended complaint, and the. waiver of-notice of hearingmade during the hearing of this case by the Plan and the Council.'-and this stipulation, shall constitute the entire-record in this casewith respect to they alleged violation by the respondent of Section8 subdivision (2), of the Act.7.The 'Board may upon the record aforesaid and without fur-ther notice or proceedings enter an order substantially in. the'following form, which order shall -have the same force-and effectas if made after -full hearing, presentation of evidence, and the:making of findings of fact and conclusions of law. " . WESTERN CARTRIDGE COMPANY153(1)Respondent Western Cartridge Company, Winchester. Re'-peating Arms Company 'Division, its officers, agents,. successors,and assigiis,.shall cease and desist'from:A. Dominating or interfering with. the administration of Em-'ployees Representation Plan and-Winchester Council,°and'domi-nating or interfering with -the formation or administration ofany other labor organization- of its employees, and from con-tributing financial or other support'to the Employees Representa-tion-Plan, the Winchester Council,. or any other labor organizationof its employees.B. Recognizing the Employees - Representation Plane or the'Winchester. Council as the representative of any of its employeesfor the purpose of dealing with respondent. concerning grievances,,'labor disputes, rates of pay, -wages, hours of employment, andother conditions of-employment. -.C. Interfering with, restraining, or coercing its employees inthe exercise of their rights to'self-organization by dominating orinterfering with the. formation or administration of any labororganization of its employees.(2)The respondent, its officers, agents, successors, or assigns,shall take the following affirmative action to effectuate the policiesof the Act.A.Withdraw and withhold from Employees RepresentationPlan, Winchester Council, or any successor of either of said organ-izations, any, and all recognition .as representative of any of itsemployees for the purpose of dealing with the' respondent con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment.B. Delete from all literature distributed by it to its employeesany reference to the continued existence of the Employees Repre-sentation Plan or the Winchester Council.-C.Post notices to its employees in conspicuous places through-out its plant At New Haven, Connecticut and maintain suchnotices for a period of at least sixty (60) consecutive days fromthe date of posting, stating (1). that the respondent will, notengage in the conduct from which it is ordered to cease and desistin.Sections 1, Al B, and C, hereof; and (2) that the respondent 'will take the affirmative action set forth in Paragraphs 2, A- andB. hereof. .D. Notify the Regional Director of the National Labor Rela-tions Board for the Second Region within ten (10) days fromthe date of the approval by the National Labor Relations Boardof the' stipulation upon which this'order is based what-steps therespondent has taken to comply herewith. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARD8.Upon application by the'Board without further notice tothe parties, any appropriate United' States Circuit Court ofAppeals as provided for in Section .10c, of the Act, may entera decree embodying substantially the above order of the. Board,and the parties expressly waive their right to contest the entryof such decree.9.The entire agreement between. the parties is containedwithin the terms of this instrument, and there is. no verbalunderstanding of any kind which varies, alters, or adds to thisstipulation.10.. This stipulation is -subject to the, approval of the NationalLabor Relations Board and shall become effective immediately'upon the granting of such approval.11. -Nothing contained herein shall be construed as an admis-sion by the respondent that it has engaged in unfair labor prac-tice within the meaning of Section 8, subdivision (2) of the Act,as alleged in the amended complaint;On April '10, 1942, the Board issued an order approving the, stipula-tion and making it a part of the record herein.,On April 18, 1942, the Trial Examiner issued his Intermediate Re-port, copies of which were duly served on the respondent, the C.oun-cil,.the Plan, and the Union.He found that the respondent had dis-criminatorily discharged and thereafter refused to reinstate MichaelAmato, Charles W. Thompson, and Ernest A. Cruze, and had therebyengaged in unfair labor practices, within the meaning of Sect-ion, 8(1) and (3) of the Act.He recommended that the respondent rein-state the three named employees with back pay, and that the respond-ent cease and desist from the unfair labor practices found.Thereafter, on May 7, 1942, the *respondent filed with the Board a,motion to remand the case for hearing before, a different Trial Exam-iner, on the ground that the Trial Examiner had been prejudiced andbiased in his conduct of the hearing.The Board has reviewed therecord and finds that there was nothing in the Trial Examiner's con-duct which deprived the respondent of a full and fair hearing. Themotion to remand is hereby denied. -On May 28, 1942, pursuant-to an extension of time granted by theBoard, the respondent filed its exceptions to the Intermediate Report.Thereafter, upon the request of the. respondent and pursuant to noticeduly served upon all the parties, a hearing for the purpose of oralargument was. held before the Board on June 2, 1942, at Washington,D. C.' The respondent and the Union were represented by 'counseland participated in the hearing.During the hearing, the Union re-quested and was granted leave to "file exceptions to the IntermediateReport, which were thereafter filed. , -WESTERN CARTRIDGE COMPANY185The Board has considered the exceptions filed by the respondentand the Union, and hereby finds them to be without merit insofar asthey are inconsistent with the findings of fact; conclusions of law, andorder set forth below.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.'THE BUSINESS OF THE RESPONDENTWestern Cartridge Company is a Delaware corporation having itsprincipal office at East Alton, Illinois.At New Haven, Connecticut,itmaintains and operates a plant known as Winchester RepeatingArms Company Division, which is the only plant involved in thepresent proceeding.'At its New Haven plant, the respondent is en-gaged in the manufacture of munitions, flashlights, and airplane radi-ators.During 1941, the respondent purchased outside the State ofConnecticut and had shipped to its New Haven plant copper, zinc,steel, and wood valued at more than $1,000,000.During the sameperiod, it shipped from the plant finished products valued at morethan, $1,000,000.Approximately 95 percent of these products wereshipped to points outside the State of Connecticut.The respondent is engaged entirely in war production. It concedesthat it is engaged in commerce, within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the respondent at its NewHaven plant. Employees' Representation Plan and Winchester Coun-cil are unaffiliated labor organizations.5III.THE UNFAIR LABOR PRACTICESA. BackgroundOn grievance hatters, since 1933, the respondent has dealt with- theWinchestei -Council of the Employees' Representation-Plan 6 In 1935,* At East Alton,Illinois,the respondent maintains and operates a plant not involved inthis proceeding.°The record does not reveal the membership provisions of the Plan or Council.° Our findings as to the Plan and the Council are material and relevant to a considera-tion of the issues other than those,settled by the stipulation set forthin the Statement ofthe Case, above.The. stipulation,which disposes of the issues raised with respect to thePlan, and the Council,provides that it shall not "in any manner affect the disposi-tion..of the other allegations contained in the amended complaint."Our findingsas .to the Plan and the Council are based,however, not on the stipulation but on,testi-mony given at the hearing.Similaily,in appraising the credibility of works ManagerBoak as a witness on other matters,ne consider below his testimony as to,the Plan andthe Council '186DECISIONS OF NATIONAL LABOR RELATIONS BOARD,'certain features of the Plan were ' dropped, but by agreement ofmanagement and employee representatives the procedure of handling.grievances-through-the Council was continued.The current "Manualof Instructions to Employees," issued and distributed by the respond-ent, states that :Employees' Representation Plan isin force,and representativesare elected by the employees from various districts who repre-sent them in council.A copy of the rules and regulations, cov-ering this ,plan, is given to each new employee when hired andcopies can be secured by anyone wishing them from the Person-nel Department.' (Emphasis supplied).No contract has been, or is, in existence between the respondent andthe Council..Early.in May 1941, dissatisfaction with pay rates and'other workingconditions precipitated spontaneous stoppages of work in a, numberof departments, particularly the cartridge department and the radia-tor department.As a result of these brief stoppages, the respondentmade new time studies of operations and increased some pay rates.During the,latter part of May 1941, organizers for the Union cameto New Haven. They distributed leaflets-at the gates of the respond-ent's plant, urging organization of the employees.At about this time,discussions of proposed union organization came to the attention of theReverend Mr. J. G. Butler, pastor of a local church, the congregationof which is largely composed of employees of the respondent.But-ler urged Works Manager Boak, "in the interest of Christianity andgood industrial relations," to avoid strife and hatred by dealing withthe employees on a basis of "mutal understanding and trust." Boakreplied, that he would not recognize a union until forced to_ do so,implied that the sole purpose of the union organizers was to stopthe production of war materials in the plant, and declared that hedid not understand how the.Reverend Mr. Butler could believe thatunion organization "would be for the best interests of this countryor the Allied cause."On June 5, 1941, Boak posted a notice to all employees stating, in'When first called as a witness by the Board, Works Manager',Boak testified that thePlan had been in existence until 1935, that at the time of the hearing the Council wasacting as a more or less informal grievance committee, and that he knew of no other labororganization in the plant with which the respondent dealtHe claimed that the above-quoted paragraph in the Manual of Instructions was an errorWhen subsequently calledas a witness by the respondent, Boak testified at one point that the Plan had been for-mally dissolved, but thereafter testified that it was discontinued "as a representative plan,and continued as an elected grievance committee."This continuance Boak testified, wasdecided upon at a meeting of management and employee, representatives, but the Planwas never submitted for approval by the employees as a whole. Boak could not explainwhy employees continued to receive instructions that the Plan was still "in force." WESTERN CARTRIDGECOMPANY187study department, was being appointed "Counselor Of Employees,'!that he would be "the personal representative of the Works Managerin dealing,with- all problems of employees," and, that, everyone shouldcooperate "in helping Mr. Bernstein work out all questions whicharise-through- working conditions."Thereafter, Bernstein devoted asubstantial part of his working time to handling grievances and pay-rate problems, although he also continued to serve as head of the time-study department.During the summer.land fall of 1941, Boak purchased 'some 500 to1,000 reprints of magazine articles decrying labor organizations.These reprints, which were paid for out of funds of the respondent,were distributed "by, Boak to all the respondent's supervisory em-ployees, numbering more than 400.8Although Boak has dealt with employee representatives with respectto grievances. and rates of pay without questioning whether, they rep-resented a majority of the employees, he refused to confer with orin the presence of a representative of the Union with respect to thedischarges considered below.B. The discriminatory disclurrges1.Michael AmatoActive efforts of the Union to organize the respon tent's employeeson a departmental basis did not begin until the fall of 1941. Its activi-ties prior to that time consisted, mainly of distributing leaflets at theplant gates. In the airplane-motor radiator division, organizationalleadership was assumed by Michael Amato, a metal worker. The re-spondent had hired Amato on July 3. 1940.He was discharged onOctober 15, 1941.At the time of liis discharge he had worked' in hisdepartment longer than all but 3 of the 100 employees in the depart-ment.-During the work stoppages of the previous May. and the consequentdiscussions with Boak, Amato had served as spokesman for the metalworkers in his department.Although Amato did not seek to have hisown job retimed, he was persistent in his efforts to obtain increases forhis fellow employees.Boak at that time instructed Personnel DirectorSnyder to look into Amato's "background."Following the work stoppages and while the Union was distributing'leaflets, Snyder telephoned C. V. King, a city official upon whose recom-mendation Amato had been hired, told him there was some trouble ate At the hearing, Boak explained that he distributed these reprints in order to "spreadthe light."Although Boak also circulated among its supervisors copies of certain otherarticles dealing with problems of management, he usually circulated only 12 to 15, type-written copies.- 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe plant in which Amato 'was involved, and asked-him to get in touchwith Amato and "straighten him out."King went to the plant andtalked with Amato during the lunch period, telling him that the -respondent had' branded him as a Communist.Amato admitted toKing that he had joined in the work stoppages, but denied that he wasthe ringleader:He explained that, acting as the representative of themetal workers;'he had simply presented their rate grievances to Boak.At the time, Amato was not a member of the Union.On Sunday, October 12, 1941, Amato met with about -15 of his fellowemployees at the home of one of them, where they discussed the needfor union organization.The next day, Amato and' 4 other employees 9visited the. Union's office, obtained membership-application cards, dis=signatures.They continued this activity on October 14, the day Amato"officially" joined- the Union. , Amato's foreman, Upton, reported toPersonnel Director Snyder that Amato was distributing union "circa-'lars." 10At various times on October 14, Snyder attempted to telexphone King—the city official, and he finally left a message for the latterto call him."'King received, Snyder's message later in the`day andcalled him.King testified that, during the telephone conversationwhich followed, Snyder told him that Amato still persisted in his organ-izing activities despite the previous warning, and asked him to seeAmato again. Snyder denied King's version of the telephone conver-sation, but admitted having suspected Amato of being engaged in unionactivities and also admitted having told King that Amato might be"criticized severely" for distributing circulars.Under the circum-stances, we accept King's version of his telephone conversation withSnyder, as did the TrialExaminer.Following the-conversation, Kingmet Amato at about 5: 15 p. m., and spoke to him.When Amato pro-tested that he had a legal right to join the Union and asked why therespondent had taken this method of communicating with him, Kingconceded Amato's right to join a union, but said that he had recom-mended Amato for the job and therefore felt obligated to -see thatAmato "kept his nose clean."9 One of these four was Charles Thompson,w hose discharge is discussed hereinafter10Snyder and Upton denied knowing that the distributed matter had anything to dowith unions, but Amato distributed no other kind and Snyder admittedly ` suspected" thatthey might be union circulars11Snyder,testified that he communicated with King on this second occasion in Septem-ber - King was' uncertain as to the exact date, but was inclined to think that 'it was pilurtoAmato's dischargeThe record shows that the Union's organizing campaign becameactive in October and that Amato did not begin organizing openly until October 13Amatotestified,that King called on him the night before his discharge,which would fixthe date as October 14Since King's visit was followed so closely by Amato's discharge,we believe it.more likely that Amato 'a ould mark and remember the date than that Snyderwouldwe find,as did the Trial Examiner,that Snyder telephoned King about Amatoand that King's second visit to Amato took place on October 14, 1941. WESTERN CARTRIDGECOMPANY .] S9During midafternoon October 14,- Bernstein, the respondent's"Counselor of Employees," and Baker, a subordinate of,Bernstein's inthe respondent's time-study department, spoke to a number of theemployees in Amato's department, going from bench to bench to do so.Bernstein asked the employees "how conditions in general were, andwhether they were satisfied or not." Prior to October 14, Bernsteinhad not been in this department since May, except, as. he put it, to"saunter through it, and let any of themcomeup" to him "if they hadany grievances."- Sometime after 4:30 p. m.,Bernsteinreached Ama-to's bench, which was near-the end of one of two rows of work benchesextending the length of the room.Bernstein asked, "How are thingsgoing.?"Amato replied that- everything was all right and inquired,"What are you worrying about?" Bernstein asked about-the-rates ofpay, and then added that he was interested in other things.Amatoagaindeclared that everything was all right, and Bernstein, accordingto the testimony of Amato and employee Chiaraluce, then turned away,crossed theaisle,and talked to Chiaraluce.Bernstein.and Bakerdenied at the hearing that Bernstein stopped to talk to Chiaraluce aftertalking to Amato, but we credit Amato's and Chiaraluce's testimony,as did the TrialExaminer. t'-After Bernstein had left,Amato pointedto Bernstein with his thumb and at the same time made a remark toBaker, who was standing in the aisle talking to Chiaraluce.Operations in the'shop are noisy, and Baker twice asked Amato torepeat the remark, which he did. Baker testified at the hearing thatAmato; in his remark and the first repetition of it, calledBernstein anobscene-and vulgar name.This was denied by Amato,, who testifiedthat what he said was that he understood Bernstein was no longerBaker's boss, since Bernstein had said he was "interested in otherthings" besides rates.Bernstein testified that, as he was walking awayfrom Aniato's bench, he heard Amato calling him the name in ques-tion.Chiaraluce; near whom Baker was standing when Amato madethe remark under discussion, did not hear what Amato said; andGrasso, an employee who worked across the bench from Amato, some21/2 feet distant and facing him, testified when called by the respond-ent that he-had never heard Amato use improper laiiguage with anyforeman or supervisor.-13Prioi to the hearing heiem, Chiaialuce had signed a statement to the effect, in part,failed to appear on the first day of the hearing in response to a subpena previously servedon hnnThe Trial Examiner commented on his failure to appear,and officials of therespondent then advised him to obey the subpena;Chiaraluce appeared at the hearing thenext daywhen Kist called as a witness, lie gave testimony which was contrary to thesigned statement in this respect and in others, and,substantially in accord with Baker'ssubsequent testimonyIIoweve,,when confronted with the statement signed by him priorto the heaung, Chmaialuce acknowledged its accuracy and truth 190DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDIn any event, Bernstein went to Works Manager Boak and reportedthat Amato had called Bernstein the name in question.. Boak promptlysent for Baker and, upon>the latter's cor-roboratiung"Bernstein's report,called Amato's foreman, Upton, and instructed him to send Amato toPersonnel Director Snyder's office.Upton delivered the message toAmato when the latter'wiis on his way to the time clock to ring out atthe end of his shift, and Amato said that he would see Snyder the nextmorning rather than on-his own- time that afternoon.Upton did notinsist, and Amato rang out at 5 :02 p. in. and left the plant.Boak again discussed the matter with Bernstein' lifter Amato hadgone home, and then issued orders for the company guards to pick upAmato upon his reporting for work the next morning. Pursuant tothese instructions, Amato was taken to Snyder's office early the nextmorning when he came in. Snyder' had come to his office more thanhalf an hour earlier than usual in order to be there when Amato ar-rived, and when Amato was brought in had already given orders thatAmato's pay check and' dismissal slip be made'out. Snyder tookAmato's pass from the guard who had escorted him in, and then told ,Amato that he was discharged.When Amato asked why he was beingdischarged, Snyder said that Amato had called Bernstein a "profane"name.Amato denied having done so, whereupon Snyder called inBaker, who had been asked bye-Snyder to be available and, who saidthat he had heard Amato call the name. Amato then angrily accusedSnyder of discharging him without a hearing, and asserted that otheremployees working at benches near his would refute Baker's charge 13Snyder, however, refused to call any other emloyees, and Amato leftthe plant without waiting for his pay check.Later the same day, Baker talked to employee Chiaraluce, who askedwhat the trouble had been between Amato and Bernstein. Baker an-swered that "they had heard Amato was organizing,the C. I. 0., andthen asked Chiaraluce whether he was a member.When Chiaralucereplied that he was not a member, Baker declared that unions got em-loyees "nowhere" and that he did not understand why employeesjoined .14On the following day, Thursday, October 16, 1941, Amato returnedto the plant and received his pay check and discharge slip. The latterBaker and Snyder did not, in their testimony, mention Amnato's offer to disproveBaker's charge,but neither of them denied it.Amato'testified that Snyder did not seeminterested in making any investigation at the time,and that Snyder appeared to be actingon orders from "over his head."This is borne out in part by Snyder's testimony that itwas not he who discharged Amato, but that lie merely had the last word with Amatobefore the latter left.'U Baker denied saying anything to Chiaraluce about unions,except that he had nothingto say about them"one way or the other"The Trial Examiner,on the basis of hispbservation of Baker's demeanor on the witness stand,found that Baker was an untrust-worthy witness.We find,as did the Trial Examiner, that Baker's denial is not entitledto credence.-1 WESTERN CARTRIDGE COMPANY191bore the notation,as the reason for his discharge:"Using bad lan-guage."Amato testified.that, when he,got, his pay,check,-Snyder toldhim that he seemed to have the habit of getting himself into difficul-ties,asked him where the Union would "get"him, and implied that theUnion would not stand behind him.Snyder conceded at the hearingthat he told Amato that he had had experience with unions,but that hecould not recall having said more with respect to,unions.We find, asdid the Trial Examiner,that Snyder made the remarks attributed tohim by Amato.On October 17, the day after Amato had received his discharge pay,a committee of five.of his fellow employees went to Boak's office, seek-ing,Amato's reinstatement.These five were: Charles W. Thompson,Pasquale^Parillo, Joseph Grasso,AngeloDeLucia, and-Chiaraluce.'The last-mentioned employee worked at a bench across the aisle fromAmato, at a distance of from 6 to 8 feet; Grassoworked atthe samebench as Amato, facing hint and less than 4 feetaway.The committeetold Boak that there must have been some misunderstanding and thatneither Chiaraluce nor Grassohad heard AmatocallBernstein anyname.Boak refused to reconsider Amato's discharge.He told thecommittee an Aesop's fable about'the fox which lost its tail and there-after preachedthat tails were useless.The committeeunderstood Boakto imply that Amato, having lost hisjob, was trying toget them toengage inconduct which would cause them to lose theirs.Boak thensent for some reprints of certain antiunion articles, placed then on thedesk before the committee,and said that,while he could not "hand thepamphlets out to them,as that would be misconstrued,"he "had noobjection to their takingthem if theywanted to take them."Withinthe next 3 weeks,both Thompson and Parillo were discharged.Thereafter,Amato endeavored to find work elsewhere and finallyapplied for a position for which he was required to furnish a bond.In applying-for a bond, Amato named the respondent as his last em-ployer, andthe bonding company forwarded a form questionnaire to-it asking for information as, to Amato's record.'The questionnaire wassent by one of the respondent'smail clerks to Snyder's office, marked'for Snyder's attention.Thereafter,the questionnaire was returned tothe bonding company stamped"No Record,"and Amato was refusedthe bond.Although Snyder testified that the questionnaire could havebeen stamped"No Record" while he had Amato's card in his posses-Sion," he admitted that under usual office procedure-the card would1'During his testimony on the first'day of the hearing, Amato produced a letter'from-the bonding company, rejecting his application foi a bond because the respondent had re-ported that it had no record of his employment. Counsel for the respondent « as askedby the Trial Examiner to confer with the respondent's officials who were present, amongthem Snyder,and the respondent was requested to produce the letter of inquiry from thebonding company.Counsel stated; -after conference,that "I understand a search has beenmade in the filesI am infoi med that this question came' up a week ago and the re- 192DECISIONS.OF NATIONALLABOR RELATIONS BOARDhave been replaced by a notice in the file indicating where the card;a§.Snyder gave the names of clerks in his office who might have handledthe inquiry, but none of these clerks was calledas a witness.We find,as did the Trial Examiner, that the respondent returned the question-naire to the bonding company incorrectly stamped in order to preventAmato from obtaining other employment,In summary, Amato denied having called Bernsteina name'.NeitherChiaraluce or Grasso, both of whom worked as near Amato as Bern-stein claims to have been at the time the name is said to have been called,heard Amato do it.Bernstein admitted at the hearing that there hadbeen nothing*in his discussion with Amato which could be expected-tolead Amato into callingnames.In addition, it' appears that Bern-stein's back was turned toward Amato at the time the name is supposedto have been called.We find it difficult to believe that Bernstein; withhis back to Amato, could have understood anything Amato said whilethe shop was in operation and while he was atleast as faraway fromAmato as were Chiaraluce and Grasso. That Bernstein's testimonyis not reliable is further indicated by his denial of having stopped totalk to Chiaraluce after Amato is alleged to have called the name,although the evidence shows, as we have found above, that he did infact do so.Baker has been found by the Trial Examiner to be a whollyuntrustworthy witness, and we believe that the record not only supportsthe Union. 'We are persuaded, as was the Trial Examiner, that therecord contains no substantial showing' that Amato in fact did callBernstein an obscene name on the afternoon of Tuesday, October 14,1941.Moreover, we do not believe that the respondent was in factmoved to discharge Amato,because it believed he had called Bernsteina name. The record shows that it is not uncommon for employees to.use vulgar language in the respondent's plant. . Although PersonnelDirector Snyder testified at the hearing that a number of employeeshad been discharged for conduct similar to that attributed to Amato,the records produced by the respondent in support of his testimony donot bear him out.These records show that, in each instance reliedupon by the respondent, the employee in question had been guilty ofsome other offense, such as insubordination, and that use of improperlanguage had merely accompanied or aggravated the other'offense. Itis, in our opinion, more significant, in determining the cause of Amato'sdischarge, thatWorks Manager Boak, whose undisguised antipathytoward unions has already been described, instructed Personnel Direc=spondent immediatelystarted a search for its records,they searched everything they couldthink of andhave not been able' to find anything bearing on this,matter "Counsel forthe Boardthereafter obtainedand introduced in evidence a photostaticcopyof the ques-tionnairefrom thebondingcompany, and Snyderthereuponidentifiedit and for the firsttime gave the explanation stated above WESTERN CARTRIDGE COMPANY193Or Snyder in May 1941, following Amato's efforts to obtain better payrates for his fellow employees, to look into Amato's "background";that, on October 13, Snyder was promptly informed by ForemanUpton of Amato's open union activity; and that no attempt was madeby the respondent to investigate the charge that Amato had calledBernstein an improper name.Boak explained his failure to giveAmato an opportunity to refute the charge on the ground that heturned the matter over to Snyder for investigation.Snyder, however,had Amato's pay check and discharge slip prepared before seeingAmato and informing him of his discharge; and, when Amato deniedthe charge, Snyder called in only Baker and refused-to call in theother employees who Amato said would contradict Baker's story.Weare convinced, as was the Trial Examiner, that the respondent was notinterested in and made no attempt to find. out whether Bernstein andBaker were telling the truth, but that it seized upon the alleged inci-dent as a plausible reason for ridding itself of the most active unionmember in its plant.We are supported in this conviction by the treat-ment given to the committee of five employees, who sought to secureAmato's reinstatement shortly after his discharge and who were toldby Boak not only that their request would not be granted but also, ineffect, that they might lose their jobs if they persisted in their unionactivity.,,We find, as did the Trial Examiner, that the respondent dischargedMichael Amato on October 15, 1941, because of his union membershipand activities, and that it thereby discouraged membership in -theUnion.We further find that, by thus discriminatorily dischargingAmato, by questioning Amato through King as to his union activities,and by attempting to keep Amato from obtaining employment else-where, the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed iii Section 7 ofthe Act.2.Charles W. Thompson,Thompson was employed by the respondent on April 17, 1941.He became a highly skilled silver "solderer, and he and his workingpartner did a special kind of soldering work on a particular type ofairplane radiator.This work could be,learned by an experiencedsilver solderer in a week or 10 days but, as Supervisor Halpintestified, "the, quality of his work would not come up for a longtime19Grasso quickly chose to renounce his union membershipPardlo, another memberof the committee, was discharged, although he was later reinstated by the respondent andhis discharge is therefore not involved in the present proceeding.Thompsonwas alsodischarged, and his discharge is discussed below.Chiaraluce's fear of losing his jobwas amply demonstrated by his reluctance to appear and testifyat the hearing and byhis contradictory testimony at the hearing.All four of these employees were membersof the committee which called on Boak to discuss Amato's discharge.481039-42-vol 43-13 . 194DECISIONS OF NATIONAL LABOR RELATIONS BOARD11after that."Thompson's foreman, Upton, testified that Thompsonand his working partner were the most indispensable employees inthe department, with the exception of Supervisor Halpin ; and Halpintestified that none of the 15' solderers in the department exceptThompson and his partner had been trained to do their specializedwork.As we have found above, Thompson went to union headquarterswith Amato on October 13, 1941.Thompson also assisted Amato indistributing union, membership application ,cards, and he was a'member of the five-man committee which went to see Works-Man-ager Boak, in, an attempt to have Amato reinstated after his dis-charge.On October 21, 1941, the respondent was .notified in writingthat Thompson had been made a chief steward of the Union.On Saturday, November 1, 1941, Thompson was absent from workand reported to the respondent's personnel office by 'telephone thathis automobile had broken down.On the following day,' November2,Thompson decided to go to New Jersey to be married, and askedhis brother, Irvin, to notify the respondent of his absence and thereason therefor.Accordingly, on Monday morning, November 3,Irvin Thompson told the respondent's timekeeper of his brother'sabsence and the reason for it.The timekeeper received the reportwithout comment and transmitted the information to Thompson'sforeman.No attempt was made by the respondent to notify Thomp-son, either through his brother or otherwise, that his absence would,not be excused.On Thursday, November 6, after having been married, Thompsonreturned to the plant for his weekly pay 14 and told Foreman Uptonthat he would be in to work the next day. Upton said that he couldnot pay Thompson, and took Thompson to the office of PersonnelDirector Snyder.Thompson was there told by Snyder that he was"through" and that he had "cleared" himself because of his unexcusedabsence.Thompson replied that it seemed to him to be a poor excusefor his- discharge, and indicated that he believed he was being dis-charged because of his union activities.To this Snyder said, "Callitwhat you want." 18At the hearing, there was introduced in evidence a copy of the re-spondent's current manual of instructions to employees, which readsin part as follows :Absences should occur only when absolute necessary.Wheneveryou are sick notify the Employment Office by telephone or by'' The respondent's regular pay day is Thursday.isThese findings as to what took place on Thursday, November 6, are based on Thomp-son's testimonySnyder denied that there was any discussion of unions or union activi-ties during his conversation with Thompson on November 6, but the Trial Examiner, whosaw and heard the witnesses,did not credit Snyder's denial.We credit Thompson's testi-mony, as did the Trial Examiner. jWESTERN CARTRIDGECOMPANY195mail, giving your name, shop, reason for absence, and if possible,when you expect to return. It has been necessary to make therule that an employee is dropped from the roll if absent twoweeks.If compelled to be out two weeks, please report at thePersonnel Department on' your return. If you want time off,,please arrange in advance with your foreman.Unexcused ab-sences from workmayresult in dismissal.[Italics suplied.]This clearly does not provide for the automatic discharge of any em-ployee who absents himself from work without leave,.and the recordshows that the respondent did not so apply the rule.PersonnelDirector Snyder interpreted the above-quoted rule as follows :Well, my interpretation of that rule-is that anyone who stays outwithout permission, or without sending in word, and so forth,and being excused, is liable for dismissal, depending upon dif-ferent things.There are a good many things entering into it,whether a man is a long-time employee, and whether he has beena good worker or not, and so forth and so forth, and how badlythe worker is needed there.Snyder further testified that lie knew of no rule as to absences fromwork, other than the one quoted above, of which the respondent'semployees had been notified. Snyder also admitted that being mar-ried was a reason for absence deserving "considerate treatment" bythe respondent, and that many employees who were absent withoutpermission were not discharged.The respondent made no attempt atthe hearing to show that any employee other than Thompson had everbeen discharged because of unexcused absence from work.Foreman Upton testified that Thompson had one of the best attend-ance records of employees in his department, and the respondent'srecords show that Thompson was not absent from work at all duringJuly and August 1941, and that he was absent only on two Saturdaysin September and one Monday in October prior to the unexcused ab-sence which is alleged to have led to his discharge.Upton also testi-fied, however, that he had warned Thompson, about 2 weeks beforethe latter's discharge that the "job was rushing and . . . if he wasgoing to work there we had to have his attendance." Thompson de-nied that he had ever been warned about his attendance. In answerto a leading question, Upton testified that he warned' Thompson abouthis attendance on October 20, which the record shows is the singleday during October 1931 on which Thompson was absent from work.The record also shows, however, that for 3 full days during the weekbeginning Monday, October 20, 1941, there was no work availablefor Thompson in his regular assignment.Under the circumstanceswe do not credit Upton's testimony, that he then warned Thompsonthat the "job was rushing" and that his attendance was therefore- 196DECISIONSOF NATIONALLABOR RELATIONS BOARDimperative.We find, as did the Trial Examiner, that Thompson wasnever warned that absence from work would result in his discharge.Foreman Upton also testified at the hearing that Thompson's ab-sence cut down by 50 percent production on the job to,which Thomp-sonand his partner were regularly assigned, the inference being thatthis was a serious interference with war production and, therefore,could not be excused.On the other hand, Upton admitted that, whilehe would have liked an oportunity to persuade Thompson to changehis plans, Thompson would have been granted a leave of absence if hehad requested it.Furthermore, the respondent's records show that,during the month preceding Thompson's discharge, he was givenother work on a number of days because of lack of the kind of workhe-regularly did.Finally,'the respondent's willingness to dischargeThompson, although that meant breaking in a new man on his joband a consequent delay in production of war material, and althoughan "expediter" from an aircraft company was then at the plant urg-ing delivery of the products of Thompson's department, makes' itdifficult to believe that Thompson's 3- or 4-day absence from workstarting November 3 was regarded by the respondent as requiringhis discharge.On all the evidence, we believe and ,find that the re-spondent was not led to discharge Thompson. because of his unexcusedabsence, but that it seized upon his absence as a pretext 'for riddingitself of an active union member and officer.We find, as did the Trial Examiner, that the respondent dischargedCharlesW. Thompson on November 6, 1941, because of his, unionmembership and activities.By thus discriminatorily dischargingThompson, the respondent discouraged membership in the Union, andinterfered with, restrained, and coerced its employees in the exerciseof the rights-guaranteed in Section 7 of the Act.3.Ernest A. CruzeCruze was employed by the respondent about January 15, 1942.Hehad previously had 4 years' training in aviation and mechanics, andabout 350 hours' machine shop training.He was employed by therespondent at common labor as a trucker in the print shop, underGeneral Foreman McAller.Together with one other trucker, Cruzeworked on the 8 p. m. to 11 p. m. shift.Believing that his training and experience warranted assignmentto work other than common labor, Cruze became dissatisfied.About2 weeks after Cruze was employed, McAller told him that his workwas not satisfactory and that he must "pick up."Cruze then inter-viewed Stock Foreman Mitchell, who had been assigned by the re-spondent to assist Personnel Director Snyder in handling personnel WESTERN CARTRIDGE COMPANY197problems among Negro employees,19 and asked for a transfer to someposition for which his training had fitted him.Cruze was advisedto have patience, since other applications preceded his.Cruze con-tinued to press Mitchell for either a raise or a transfer.During thelatter part of February, Mitchell promised him a transfer and gavehim a note addressed to McAller stating that, if the latter wouldrelease Cruze, he would be placed elsewhere.McAller received thenote, but did nothing about it because he first had to have anotherman broken in as a trucker.About March 1, Cruze asked McAllerfor a raise and urged him to effect either the raise or the transfer.Although McAller had previously, on or about February 10, repri-manded Cruze for having been caught sitting on a-pile of boxes withanother trucker, Cruze was told by McAller, in response to theformer's request for a wage 'increase on March 1, that McAller hadalready put through a raise for him the -previous week. - .On March 9 Cruze joined the Union and immediately began urgingother employees to join.On March 12 he reported for work wearinghis union button next to his identification badge. * The same after-noon he was sent to the office of Personnel Director Snyder. Cruzetestified that Snyder then said that it had been reported to him' thatCruze had a venereal disease'20 and that Snyder advised him to re-sign.Snyder denied having suggested that Craze resign, and inother respects gave a somewhat different account of the conversation,but the Trial Examiner found that Snyder was not a credible wit-ness, and we therefore credit Cruze's testimony, as did the TrialExaminer.Cruze protested that the accusation was a' surprise tohim, and promptly offered to have a physical examination.He im-mediately visited the company doctor who, upon examination, re-,ported that there was nothing wrong with him.Cruze then returnedto his work.On March 19, 1942; Foreman McAller discharged Cruze, tellinghim that his work was unsatisfactory.No new -trucker had thenbeen broken in as yet to take Cruze's place.In support of the respondent's contention that Cruze's work wasunsatisfactory,McAller testified that on March 11 he reprimandedCruze for not having followed instructions on the previous day tomove a large number of boxes from the middle of the room to a spotnearer certain machines.When McAller came in for work on March11, according to his testimony, many of the boxes were still where10The respondent employs about 1,200 Negroes, most of them as truckers or hustlers.A small number, undetermined by the record, are engaged in machine operations, such astumbling barrels.Both Cruze and Mitchell are Negroes, and Mitchell had previouslyhandled other matters involving Cruze.20 Snyder testified that the information came to him through an anoymous telephonecall. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey had originally been piled.Night Foreman Demetrio corrobo-ratedMcAller's testimonyas tothe latter's having given Cruze theinstructions, testifying that they were given in his presence.Cruzeadmitted having received the order, but explained that after hehad moved a large number of the boxes the available space near themachines was exhausted and Demetrio instructed him to stop mov-ing them.Demetrio denied having told Cruze to stop moving theboxes, but did not explain why he failed to make sure that Cruzeperformed the assigned task, although admittedly it was his re-sponsibility as Cruze's supervisor to see that McAller's instructionswere followed.Nor did either Demetrio or McAller explain whythe unmoved boxes 'remained untouched through two succeedingshifts until Cruze again reported for duty the next day.McAllertestified that the boxes were needed by the operators of the machines,but he did not have the boxes moved by another trucker prior toCruze's return.We credit Cruze's explanation of the incident, asdid the Trial Examiner.On March 12, as described above, Cruze had a conversation withPersonnel Director Snyder.Thereafter,Cruze began }keeping adaily record of his work.Accordingly, on March 16, in the presenceof another trucker, Cruze asked Assistant Foreman Flaherty whetherhe had found the room cleaned up and in. satisfactory condition theday before.Flaherty answered that Cruze's work was "0. K."McAller testified that the two incidents culminating in Cruze'sdischarge occurred on March 18.The first involved the use of aheavy truck and a purported "argument" between Cruze and Flaherty.McAller testified that Flaherty reported to him that Cruze had pre-cipitated the argument by telling Flaherty that "when he came inafter this he wanted to see somebody else using that big truck;"Flaherty testified that Cruze had asked for a helper on the bigtruck, that a discussion with Cruze and another trucker as to theproper use of the truck then followed, and that at the close of thediscussion Cruze told him, ."From now on, when I come in at threeo'clock I want to have a helper on that."Cruze testified that on thisoccasion he had protested against being,made to haul the heavytruck alone, and that he then had a general discussion with Flahertyand two other truckers, one of whom also protested that the truck wastoo heavy for one man to haul. Cruze denied having told Flahertythat, he would not use the truck unless he had a helper, and histestimony that he continued to use the heavy truck throughout theremainder of the shift is uncontradicted.On cross-examination,McAller conceded that the occurrence was not considered importantat the time, and that it was not enough to warrant the discharge ofCruze.The second incident occurred a few hours later during the WESTERN CARTRIDGE COMPANY199same shift and was reported to McAller on the following, day byNight Foreman Demetrio.According to McAller, Cruze gave De-metrio "an argument" when the latter asked Cruze why-it-had taken,him so long to make a trip with his truck. McAller, however,admitted on cross-examination that the "argument" consisted simplyof Cruze's explaining why he had been delayed.Demetrio testifiedas to the same incident that, when Cruze "happened to be a littlelonger than usual" in making a trip to another part of the plant,Demetrio went over to find out the cause of the delay and met Cruzeon his way back; that Cruze said he had assisted in straighteningthings out and had been obliged to wait for two elevators ; and thatDemetrio told Cruze that his duties were in the print and box shopand that he should "get going."We find, as did the Trial Examiner,that there is nothing in the record to support McAller's claim thatCruze had given Demetrio "an argument" on this occasion.McAller also produced at the hearing a loose-leaf notebook inwhich he claimed to have contemporaneously recorded various factsabout his job, including reprimands given to employees.He testifiedthat he had noted in the book every time he had reprimanded Cruze.Nevertheless, the book contains no entry relating to the reprimandallegedly given Cruze on March 11 for not having followed instruc-tions, or to the argument which Cruze is said to have had withDemetrio on March 18 and which McAller described as the "laststraw."Entries giving only an employee's name and a date appearedon a page under the heading "REP," and included the following : "E.Cruze 2/10/42 3/11/42."This was the only entry in which twodates followed a name, and both dates were written with heavier anddarker pen strokes than, any other entry on the page.McAller testified that he had not entered both dates at the sametime, but that he had probably used a different pen for them thanhe had used for all other entries.He conceded that "It does lookstrange."The date March 11, it will be noted, is the day on whichCruze first wore his union button while at work.. On the back ofanother page, on which no other entries appear, are two entriesagainst Cruze, "E. Cruze setting on Box 2/9/42" and `,`E. CruzeTruck 3/18/42."McAller conceded that the entries on "2/9" and"2/10" referred to the same incident.We find, as did the Trial Exam-iner, that the entries in McAller's notebook are not credible evidence ofthe facts they purport to show.The Trial Examiner has found, and we are convinced by the evi-dence, that Cruze was marked for discharge by the respondent fromthe moment that he came to the plant wearing his union buttonon his shirt next to his identification badge.Certain supervisoryemployees testified for the respondent that they had not seen the 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion button, but the fact that Cruze was asked by Snyder the sameday to resign because he allegedly had a venereal disease persuadesus that the union button and Cruze's union activities did not gounnoticed.Snyder was unable to cite any other specific instancein which an employee had been in effect compelled to submit to amedical examination like that to which Cruze submitted.Further-more, it is incredible that Snyder, personnel director of a plantemploying more than 12,000 employees, would have arranged apersonal interview with Cruze merely on the strength of' an anony-mous telephone call, particularly since Foreman Mitchell had beengiven the job of dealing with Negro employees.McAller's testimonyas to the unsatisfactory nature of Cruze's work is completely uncon-vincing.We agree with the Trial Examiner that, "when Snyderfailed to cause Cruze to leave, of his own volition, and physicalexamination proved him of untainted health, McAller and his sub-ordinates endeavored to find some pretext upon which to rid theplant of an active union member."We find, as did the Trial Examiner, that the respondent dis-charged Cruze because of his union membership and activity, therebydiscouragingmembership in the Union, and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.C. Other interference, restraint, and coercionIn October 1941, when the Union was beginning its organiza-tional activities at the respondent's plant, Joseph Daley was employedin the gun parts division.During the early part of that month,Superintendent Scherer approached -Daley and asked him if it wastrue, as had been reported to Scherer, that he was engaged inorganizing the employees in a union.21Daley denied it, but toldScherer that he would join, if asked.Although Daley had beenworking in this department for the preceding 8 months, this wasthe first time that Scherer had spoken to him.In August 1941, employee Samuel Kolago received a question-naire in conneection with his registration under the Selective ServiceAct.In accordance with the tespondent's instructions to all employ-ees,Kolago submitted his questionnaire to Subforeman Cahill, whogave Kolago an appeal-for-deferment form to be taken to the per-sonnel office, and said, "Naturally if you were involved in any sort21Scherer denied that he asked Daley about organizing,but testified that in August hehad asked Daley about a report which he had received that Daley was preparing to "pullout" the workers on strike.The Union's representative testified that union activity wasnot very much"between May and October,and we credit Daley's testimony, as did theTrial Examiner,both as to the remarks made by Sherer and as to the time at which theywere made. WESTERN,CARTRIDGECOMPANY201of strikes or union, we won't ask for a deferment."Kolago didnot join the Union, and the respondent asked for his deferment.Cornelius Scott was employed by the respondent in January 1942as a hustler in the inspection department.During the same monthhe joined the Union.On February 26 the respondent was notifiedby letter that Scott had been made a chief steward of the Union, andScott began wearing a button indicating his office.A few days later,while Scott was talking to Foreman Mitchell, the latter pointed tothe button and asked if it was true. Scott said that it was true,whereupon Mitchell said, according to Scott's ,testimony, that hewould not have expected this from Scott and that Mitchell woulds`cotch' hell" for hiring a union man.Mitchell admitted having askedScott about the button, but denied having made any remark abouthiring a union man.Although there is testimony that-the respond-ent hired some employees who it had reason to suspect were unionmen,22 the remark attributed to Mitchell is consistent with the respond-ent's opposition to the Union, as indicated by our findings above.We find, as did the Trial Examiner, that Mitchell made the statement °attributed to him by Scott.We find, as did the Trial Examiner, that by the above-describedstatements and conduct of Scherer, Cahill, and Mitchell, the respond-ent interfered with, restrained, and coerced its employees in the-exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, B andC above, occurring in connection with the operations of the respond-ent, described in Section I above,, have a close, intimate, and sub-stantial relation'to trade, traffic, and commerce among the several'States,-and tend to lead to labor disputes burdening and obstructing,commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the respondent has engaged in certainunfair labor practices, we shall order it to cease and desist therefrom.and to take affirmative action designed to effectuate the policies ofthe Act.We have found that the-respondent discriminated with respect tothe hire and tenure of employment of Michael Amato, Charles W.Thompson, and Ernest A. Cruze, because of their membership in^ A nearby plant,at we hich the employer had a union shop contract with a union notidentified in the record,closed down and some of its employees were hired by therespondent. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDand activities on behalf of the Union:To effectuate the purposesand policies of the Act, We shall order the respondent to offer Amato,Thompson'23 and Cruze immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority and other rights and privileges, and tol make each ofthese employees whole for any loss of pay he has suffered by reasonof the respondent's discrimination by payment to him of a sum ofmoney equal to the amount he normally would have earned as wagesfrom the date of the discrimination to the date of the respondent'soffer of reinstatement; less his net earnings 24 during that period.In the exceptions filed by it pursuant to leave granted during oralargument before the Board on June 2, 1942, the Union takes issuewith the Trial Examiner's recommended back-pay order and contendsweek basis.We have considered the Union's contention, and we areof the opinion that, under the circumstances of the present proceed-ing, it is without merit.Upon the, basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Electrical,Radio & Machine Workers of America,C. I. 0., Employees' Representation Plan, and Winchester Councilare labor organizations, within the meaning of Section 2 (5) of the'Act.2.By discriminating in regard to the hire and tenure of employ-ment of Michael Amato, Charles W. Thompson, and Ernest A. Cruze,and thereby discouraging membership in United Electrical, Radio &Machine Workers of America, C. I. 0., the respondent has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (3) of the Act.u Thompson has obtained-substantially equivalent employment elsewhere,but desiresreinstatement to his former job with the respondent.For the reasons set forth inMatterof Ford Motor CompanyandInternational Union, United Automobile Workers of America,LocalUnion No.249, 31 N L R. B. 994,1099 seq.,Matter of Phelps Dodge CorporationandInternational Union of Mine,Mill, and Smelter Workers, Local No.30, 35 N. L. R. B.418 (supplemental decree entered C. C. A. 2, November 3, 1941),we find that,in order toeffectuate the purposesof the Act,it is necessary 4bat the respondent offer Thompsonreinstatement as above indicated.24 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company'andUnited Brotherhood of Carpenters and Joiners of Amer-tea,Lumber and Sawmill Workers Union,Local 2590,8 NL. R. B 440.Monies receivedfor work performed upon Federal,State, county,municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporation v. N. L. R. B.,311U S. 7.- WESTERN CARTRIDGE COMPANY203-3.-By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.-ORDERA. Upon the basis of the above findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Relations Board hereby orders that therespondent,Western Cartridge Company,WinchesterRepeatingArms Company Division, New Haven, Connecticut, and its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)'Discouragingmembership in United Electrical, Radio &Machine Workers of America, C. I. 0., or in any other labor organi-zation of its employees, by discharging or refusing to reinstate anyof its employees or in any other manner discriminating in regardto their hire or tenure of employment or any term or condition of-,their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain, collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other.mutual aid or protection, as guaranteed-in'Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Michael Amato, Charles W. Thompson, and Ernest A,.Cruze immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniorityand other rights and privileges;n(b)Make whole Michael Amato, Charles W. Thompson,, andErnest A. Cruze for any loss of pay they may have. suffered by reasonof the respondent's discrimination against them by payment to eachof them of a sum of money equal to the amount he would normallyhave earned as wages from the date of the respondent's discrimina-tion against him to the date of the respondent's offer of reinstate.ment, less his net earnings during said period;(c) Immediately post in conspicuous places throughout its plantin New Haven, Connecticut, and maintain for a period of at least 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDsixty (60) days from the date of posting, notices to its employeesstating(1)' that the respondent will not engage in the conduct'from which it is ordered to cease and desist in paragraph 1 (a) and(b) of Section A of this Order;(2) that it will take the affirmativeaction set forth in paragraph 2 (a) and (b) of Section A of thisOrder; and(3) that its'employees are free to become or remainmembers of United Electrical,Radio & Machine Workers of America,C. I. 0., and that the respondent will not discriminate against anyemployee because of membership in or activity on behalf of thatorganization ;within ten (10) days from the date of this Order what steps therespondent has taken to comply therewith.B. Upon the basis of the findings of fact as to the business of therespondent in Section I above, and of the stipulation and the entirerecord made with respect to the respondent's alleged unfair laborpractices within the meaning of Section 8 (2) of the Act,and pur-suant to SectionA0 (c) of theAct, theNational Labor RelationsBoard hereby orders that Western Cartridge Company, WinchesterRepeating Arms Company Division, New Haven,Connecticut, andits officers,agents, successors,and assigns,shall:1.Cease and desist from :(a)Dominating or interfering with the administration of Em-ployees Representation Plan and Winchester Council, and-dominat-ing or interfering with the formation or administration of anyother labor organization of its employees,and from contributingfinancial or other support to Employees Representation Plan, Win-chester Council,or any other labor organization of its employees;(b)Recognizing Employees Representation Plan or WinchesterCouncil is the representative of any of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,rates of pay,wages, hours of employment,and other conditions ofemployment;(c) Interfering, with, restraining,` or coercing its employees in theexercise oftheir rightsto self-organizationby dominatingor inter-fering with the formation 'or administration of any organization ofits employees.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Withdraw and withhold from Employees Representation Plan,Winchester Council, or any successor of either of said organizations,any and all recognition as representative of any of its employees forthe purpose of dealing with the respondent'concerning grievances, WESTERN CARTRIDGE COMPANY205labor disputes, wages, rates of pay, hours of employment, or other .conditions of employment;(b)Delete from all literature distributed by it to its employeesany reference to the continued existence of Employees Representa-tion Plan or Winchester Council;(c)Post notices to its employees in conspicuous places 'throughoutits plant at New Haven, Connecticut, and maintain such notices fora period of at least sixty (60) consecutive days from the date of post-ing, stating: (1) that the respondent will not engage in the conductfrom which it is ordered to cease and desist in paragraph 1 (a), (b),and (c) of Section B of this Order; and (2) that the respondentwill take the affirmative action set forth in paragraph 2 (a) and (b)of Section B of this Order;(d)Notify the regional Director for the Second Region within ten(10) days from the date of this Order what steps the respondenthas taken to comply herewith. ,j